IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JOSEPH OCASIO,                        : No. 628 MAL 2014
                                      :
                     Petitioner       : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
                                      :
            v.                        :
                                      :
                                      :
WORKERS' COMPENSATION APPEAL          :
BOARD (CITY OF BETHLEHEM),            :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.